DETAILED ACTION
	This is in response to communication received on 12/8/20.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 8/21/19, 4/30/20, and 10/8/20.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 First Paragraph or AIA  35 U.S.C. 112(a) as being as failing to comply with the written description requirement on claim 1-2, 4-5, 7-8 are withdrawn because the independent claim 1 claim has been amended.  

Reasons for Allowance 
Claims 1-2, 4-5, and 7-8 are allowed.
The independent claim 1 contains the following limitations of subjecting the material having the anodic oxide coating to a hot water treatment or semi-sealing treatment in hot water… so as to wash away remaining sulfuric acid or oxalic acid…wherein the applying and drying of the alkoxysiloxane coating material results in the coating layer comprising siloxane glass component in a ratio 90% mass or more occupied in the coating layer… wherein no discoloration of the alkali-resistant aluminum member is observed after being immersed in a 1/10 N sodium hydroxide aqueous solution at 20⁰C for 20 minutes, washed and dried which, within the context of the overall claim is not taught nor suggested by the prior art on record.
 fail to teach washing away remaining sulfuric acid or oxalic acid as SCHOFBERGER requires using a cold-sealing treatment with a solution prior to the hot-sealing treatment.
Examiner also notes that combination of the requirements of wherein the applying and drying of the alkoxysiloxane coating material results in the coating layer comprising siloxane glass component in a ratio 90% mass or more occupied in the coating layer… wherein no discoloration of the alkali-resistant aluminum member is observed after being immersed in a 1/10 N sodium hydroxide aqueous solution at 20⁰C for 20 minutes, washed and dried  are taught away by the art on record. Specifically, GROSS teaches “organosilanes are not characterised by excessively good alkali resistance, since, on account of their chemical nature, the siloxane bond ( Si---0-Si-) can be attacked relatively easily by hydroxide ions” (paragraph 5, lines 2-5).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A. DAGENAIS-ENGLEHART/
Examiner
Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717